number release date internal_revenue_service index number --------------------------- ----------------------------------- ---------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-159807-05 date date ------------------------- -------------------------- -------------------------- ------------------------------ legend llc ------------------------ d1 d2 state dear --------------- correspondence submitted on behalf of llc requesting that llc be given an extension of time under sec_301_9100-3 of the procedure and administration regulation to file an election to be classified as an association_taxable_as_a_corporation for federal tax purposes relief to file a late s_corporation_election under sec_1362 of the internal_revenue_code and an accompanying fiscal_year election under sec_444 facts this responds to a letter dated date together with subsequent according to the information submitted llc was formed on d1 under the laws of state llc intended to be an s_corporation effective d1 with a fiscal_year ending d2 however a form_8832 entity classification election was not timely filed additionally a form_2553 election by a small_business_corporation with an accompanying sec_444 election was not timely filed sec_301_7701-3 provides that a business_entity not classified as a plr-159807-05 law and analysis corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that except as provided in sec_301_7701-3 relating to eligible entities existing prior to the effective date of this section unless the entity elects otherwise a domestic eligible_entity is classified as a partnership if it has two or more members and is disregarded as an entity separate from its owner if it has a single owner classified other than as provided under ' b by filing form_8832 entity classification election with the appropriate service_center under ' c iii this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_301_7701-3 provides that an eligible_entity may elect to be under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made plr-159807-05 sec_1362 provides that if no election is made pursuant to ' a or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that tax_year sec_444 provides that except as otherwise provided in sec_444 a sec_1_444-3t of the temporary income_tax regulations provides a partnership s_corporation or personal_service_corporation may elect to have a taxable_year other than the required table year sec_444 election shall be made by filing a properly prepared form_8716 election to have a tax_year other than a required tax_year with the service_center indicated by the instructions to form_8716 except as provided in sec_1_444-3t and form_8716 must be filed the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will be first effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_1362 effective d1 llc has however established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 conclusions llc did not file a timely election to be treated as an s_corporation under based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied as a result llc is granted an extension of time of days from the date of this letter to make an entity classification election by filing a form_8832 effective d1 with the appropriate service_center a copy of this letter should be attached to the election a copy of this letter is attached for this purpose further we conclude that llc will be recognized as an s_corporation effective d1 provided that llc otherwise qualifies as a subchapter_s_corporation and within days from the date of this letter llc submits a properly completed form_2553 with a copy of this letter attached to the appropriate service_center furthermore based on the information submitted and the representations made sec_301_9100-3 relief is granted to allow llc an extension of time to file form_8716 election to have a tax_year other than a required tax_year so as to effect a first taxable_year ending on d2 within days of the date of this ruling letter llc must file the required form_8716 together with a copy of this ruling letter to the appropriate service_center plr-159807-05 the ruling is conditioned on llc complying with sec_1 a of the temporary income_tax regulations which provides in relevant part that for each taxable_year an s_corporation has an election under sec_444 in effect the s_corporation must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures three copies of this letter copy for ' purposes original form_8832 original form_2553 original form_8716
